JOHNSON, Circuit Judge,
dissenting:
I do not believe this Court has jurisdiction in this case. The majority and I differ because I conclude that this case is not an ERISA civil enforcement action and that the state law claims are not pre-empted. I therefore find it necessary to dissent.
The case at hand was removed to federal court from state court. The Supreme Court in Franchise Tax Board v. Construction Laborers Vacation Trust for Southern California, 463 U.S. 1, 103 S.Ct. 2841, 77 L.Ed.2d 420 (1983), held that a case may be removed to federal court only if the original complaint could have been properly brought in federal court. Id. at 8, 103 S.Ct. at 2845-46. There are only two possible bases of jurisdiction found in Article III, section 2 of the Constitution which could be relevant to the case at hand: diversity jurisdiction and federal question jurisdiction. Diversity of citizenship does not exist in the present case.1 And the plaintiff, in her complaint, did not assert any federal claim which could give rise to federal question jurisdiction.
The Supreme Court in Franchise Tax Board created a structure for analyzing federal question jurisdiction. The courts have federal question jurisdiction when a cause of action “aris[es] under the Constitution, laws, or treaties of the United States.” 28 U.S.C.A. § 1331 (West 1966). The Franchise Tax Board court held that when determining federal question jurisdiction the Courts should first apply Justice Holmes’ famous dictum that a “suit arises under the law that creates the cause of action.” Franchise Tax Board, 463 U.S. at 8-9, 103 S.Ct. at 2846 (quoting American Well Works Co. v. Layne & Bowler Co., 241 U.S. 257, 260, 36 S.Ct. 585, 586, 60 L.Ed. 987 (1916)). If the law creating the cause of action is state law there cannot be federal question jurisdiction unless one of two conditions is present. Id. 463 U.S. at 13, 103 S.Ct. at 2848. The complaint must include “some substantial, disputed question of federal law [as] a necessary element of one of- the well-pleaded state claims, or *1196[one of the state claims must] ‘really’ [be a] federal claim.” Id.
It is clear that the law creating the cause of action is state law. The plaintiffs complaint asks for a declaratory judgment under state law that the divorce decree is binding and it requests a constructive trust on the insurance proceeds. The first mention of ERISA occurred when the defendants filed their joint notice of removal. The actions of the defendants do not affect the plaintiffs complaint. It is axiomatic that the plaintiff controls her own complaint and that she alone may decide which claims to advance. See The Fair v. Kohler Die and Specialty Co., 228 U.S. 22, 25, 33 S.Ct. 410, 411-12, 57 L.Ed. 716 (1913). The plaintiff did not include a federal claim in her complaint and we are bound to respect that wish.
In order to find federal question jurisdiction we must determine whether the state causes of action in Katharine Brown's complaint are really federal causes of action. Neither party suggests that ERISA is a necessary element of one of the well-pleaded state claims. The majority found that ERISA pre-empts the plaintiffs complaint and that this pre-emption is sufficient to convert the state law claim into a federal claim. I disagree with the majority’s conclusion.
First, Section 514(a) of ERISA does not pre-empt Katharine Brown’s attempt to invoke state law to collect on a judgment rendered in state court pursuant to her divorce decree. The majority concludes that ERISA pre-empts Katharine Brown’s causes of action. Her first cause of action is a request for a declaratory judgment interpreting her divorce decree. This cause of action cannot be pre-empted because Congress amended ERISA with the Retirement Equity Act of 1984, 29 U.S.C.A. §§ 1056(d)(3), 1144(b)(7) (West 1985), which modifies the supremacy provisions contained in ERISA. Section 514(a) of ERISA states that ERISA “supersedes any and all State laws insofar as they may now or hereafter relate to any employee benefit plan.” 29 U.S.C.A. § 1144(a). However, the Retirement Equity Act specifically exempted qualified domestic relations orders from this pre-emption clause. 29 U.S.C.A. § 1144(b)(7). This case involves a qualified domestic relations order, as defined in 29 U.S.C.A. § 1056(d)(3)(B)(i). Therefore, ERISA does not pre-empt a declaratory judgment interpreting a divorce decree. Katharine Brown’s second cause of action, the request for a constructive trust, is also not pre-empted. A request for a constructive trust in order to satisfy the mandates of a state court ordered divorce decree is functionally similar to garnishing benefits to satisfy other state court judgments. The Supreme Court in Mackey v. Lanier Collection Agency & Service, Inc., 486 U.S. 825, 108 S.Ct. 2182, 100 L.Ed.2d 836 (1988), specifically held that a garnishment order is not pre-empted by section 514(a) of ERISA. Therefore ERISA does not preempt either cause of action.
Second, assuming that there is pre-emption, the Supreme Court in Metropolitan Life Insurance Co. v. Taylor, 481 U.S. 58, 107 S.Ct. 1542, 95 L.Ed.2d 55 (1987), held that “ERISA preemption, without more, does not convert a state claim into an action arising under federal law.” Id. at 64, 107 S.Ct. at 1547. However, the Metropolitan Life Insurance Co. Court noted that one class of ERISA cases constitutes an exception to the preceding rule. The Court held that civil enforcement actions, that should be brought under § 502(a) of ERISA, can be brought only as federal ERISA claims. The Court held that if an individual attempts to bring a state law equivalent of this claim, such a state law claim is completely pre-empted and removal can occur even when the complaint fails to mention ERISA.
Therefore, we have jurisdiction over this action only if this claim can be fairly termed a civil enforcement action under § 502(a) of ERISA. The majority holds that this is a civil enforcement action. Civil enforcement actions, however, can be brought only by the Secretary of Labor, fiduciaries, participants and beneficiaries. 29 U.S.C.A. § 1132 (West 1985). Katharine Brown is not the Secretary of Labor and she is not a fiduciary. See 29 U.S.C.A. § 1002(21) (West 1985). Katharine Brown *1197is also not a participant or a beneficiary of this plan. A participant is an employee “who is or may become eligible to receive a benefit” from an employee benefit plan. 29 U.S.C.A. § 1002(7) (West 1985). A beneficiary is “a person designated by a participant” to receive benefits under the plan. 29 U.S.C.A. § 1002(8) (West 1985). It is undisputed that the late Mr. Brown was the participant and that Patsy Brown is the named beneficiary of the plan. Therefore, Katharine Brown cannot bring a civil enforcement suit.

. While Katharine Brown, an Alabama resident, sued Connecticut General Life Insurance Company, a Connecticut corporation with its principle place of business in Connecticut, she also sued Patsy Sawyer Brown, an Alabama resident, as a second defendant. Under the complete diversity rule of Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 2 L.Ed. 435 (1806), the presence of an Alabama resident on both sides of the suit is sufficient to defeat diversity.